LA + fa bo

Oo ~o SNS WN

10
11

13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-01024-JLR-MLP Document 15-1 Filed 01/20/20 Page 1 of 1

The Honorable James L. Robart
The Honorable Michelle L. Peterson

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
DONALD WHEDON,
Case No. 2:19-cv-01024-JLR-MLP
Plaintiff, ;
vy. ORDER OF DISMISSAL
CHECKER, INC.,.
Defendant,

 

 

ORDER
The parties having so stipulated and agreed, it is hereby SO ORDERED. The above-

captioned case is hereby DISMISSED with prejudice and without an award of costs or fees to

any party.

Presented by:
Joseph L. Gentilcore

Admitted Pro Hac Vice
FRANCIS & MAILMAN, P.C,
Attorneys for Plaintiff

. St
Dated this “2. \ day of January, 2020

CDS

United States [District Judge James L. Robait

FRANCIS MAILMAN SOUMILAS, P.C
ORDER - 1 1600 Market Street, Suite 2510
Philadelphia, PA 19103
Case No. 2:19-cv-01024-JLR-MLP 215-735-8600

 

 
